Citation Nr: 1003211	
Decision Date: 01/22/10    Archive Date: 02/01/10

DOCKET NO.  06-37 268A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for left knee 
tendonitis.  

4.  Entitlement to service connection for a bilateral foot 
condition.  

5.  Entitlement to service connection for a speech disorder.  

6.  Entitlement to service connection for a left eye 
disorder.  

7.  Entitlement to an initial rating greater than 10 percent 
for right knee osteoarthritis.  

8.  Entitlement to a greater initial rating for a left knee 
disability, initially characterized as degenerative 
arthritis, with a subsequent total knee arthroplasty, rated 
as 10 percent disabling prior to April 27, 2007, and 30 
percent disabling from June 1, 2008.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Harryman, Counsel


INTRODUCTION

The Veteran had active duty from January 1974 to January 1976 
and from January 1990 to May 1994, with additional unverified 
service in the National Guard.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Offices (ROs) in Huntington, 
West Virginia, and Louisville, Kentucky.  

The Board observes that, in a rating decision in July 2007, 
the RO granted a temporary total disability rating for 
approximately one month for convalescence, effective 
April 27, 2007, then a schedular 100 percent rating for one 
year for the Veteran's left knee disability following a total 
left knee arthroplasty, beginning in June 2007.  The RO 
appears to have terminated the Veteran's appeal concerning 
the rating for his left knee disability, despite the fact 
that the July 2007 rating decision prospectively reduced the 
rating for the knee to 30 percent, effective in June 2008.  
Clearly, the issue of a greater rating prior to April 27, 
2007, remains on appeal, as well as the issue of a greater 
rating beginning June 1, 2008.  This issue will be discussed 
further in the remand section, below.  

The June 2007 rating decision also stated that, "[s]ince 
tenosynovitis of the left knee is inextricably intertwined 
with the arthroplasty, [the appeal concerning that issue] 
will be discontinued also."  That action was improper, 
because the Board is not aware of any reason for finding that 
tenosynovitis or tendonitis is intertwined with a knee 
replacement.  Thus, the issue concerning service connection 
for tendonitis remains on appeal.  

In a statement received in July 2009, the Veteran requested 
increased compensation from scars resulting from his knee 
replacement.  The record reflects that service connection for 
his residual surgical scarring has not been established.  
Accordingly, this matter is referred to the RO for further 
consideration.  

The issues concerning service connection for hearing loss 
disability, tinnitus, bilateral foot disability, and left 
knee tendonitis and greater initial ratings for right and 
left knee disabilities being remanded are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  


FINDINGS OF FACT

1.  Clear and unmistakable evidence establishes that, at the 
time of the Veteran's enlistment examination in January 1974, 
he had a congenital paresis of a left eye muscle, producing 
significant impairment.  

2.  Clear and unmistakable evidence establishes that the 
increase in disability of the pre-existing left eye disorder 
during service was due to the natural progress of the 
disorder.  




CONCLUSIONS OF LAW

The criteria are not met for service connection for a left 
eye disorder.  38 U.S.C.A. §§ 1110, 1111, 1131, 1132, 1153 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and to assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  

In the present case, VA satisfied its duty to notify by means 
of letters from the agency of original jurisdiction (AOJ) to 
the appellant in October 2003, February 2004, and March 2005.  
The letters informed the appellant of what evidence was 
required to substantiate his claims, and of his and VA's 
respective duties for obtaining evidence.  

Although the October 2003, February 2004, and March 2005 
letters were not sent until after the initial adjudication of 
the claims, it was followed by readjudication and the 
issuance of the statement of the case in November 2006 and 
supplemental statements of the case (SSOCs) dated in July and 
November 2007 and June and August 2008.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SSOC, is sufficient to cure a timing 
defect).  The actions of the RO have served to provide the 
Veteran with actual notice of the information needed to 
prevail in his claims, and the RO has not committed any 
notification error that has affected the essential fairness 
of the adjudication.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  Further, in March 2006, the RO notified 
the Veteran of the information and evidence necessary to 
establish the downstream elements of a rating and the 
effective date for a rating, as required by Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Therefore, the Board 
finds that there was no prejudicial error; notification 
errors did not affect the essential fairness of the 
adjudication.  See Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  As such, the Board finds that the duty to notify has 
been satisfied.  

The law also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2009).  This "duty to assist" ordinarily contemplates that 
VA will help a claimant obtain records relevant to the claim, 
whether or not the records are in Federal custody.  

In this case, the Board finds that the duty to assist in the 
development of his claim for service connection for a left 
eye disorder has been fulfilled.  Service treatment records 
and pertinent postservice treatment records have been 
obtained.  Furthermore, during the course of this appeal, the 
Veteran has been afforded several VA compensation 
examinations.  38 C.F.R. § 3.159(c) (4).  The Board finds 
that the VA opinion proffered during the September 2007 
examination is more than adequate as it is predicated on a 
full reading of the evidence contained in the Veteran's 
claims file.  It considers all of the pertinent evidence of 
record, to include the report of a prior VA examination in 
June 2004 and the statements of the appellant.  This 
examination provides a complete rationale for the opinion 
stated, relying on and citing to the Veteran's history of 
exposure to in-service eye injuries.    Accordingly, the 
Board finds that VA's duty to assist with respect to 
obtaining a VA examination or opinion with respect to the 
issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).  





Relevant law and regulations 

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto and was not aggravated by service.  
38 U.S.C.A. §§ 1111, 1132; 38 C.F.R. § 3.304(b).  Only such 
conditions as are recorded in examination reports are to be 
considered as noted.  38 C.F.R. § 3.304(b).  A preexisting 
injury or disease is considered aggravated by military 
service where there is an increase in disability during 
service, absent a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  The presumption of 
aggravation may be rebutted only by clear and unmistakable 
evidence.  38 C.F.R. § 3.306(b).  

The Veteran contends that his left eye was injured during 
service in June 1991 when something got in his eye and that 
his current left eye disorder resulted from that injury.  

The report of the Veteran's enlistment examination in January 
1974 notes lateral strabismus and ptosis of the left eye.  
The examiner indicated that the Veteran's uncorrected left 
eye distant visual acuity was 20/40-2; the defect was 
considered not to be disqualifying.  On ophthalmological 
examination in April 1974, the examiner noted that there was 
a large left hyperphoria and facial asymmetry, with left 
enophthalmos and mild ptosis of the left eye.  The report of 
an eye examination in September 1974 states that the Veteran 
was born with decreased visual acuity in his left eye, 
leading to "lazy eye."  The examiner indicated that 
congenital trochlear nerve (fourth cranial nerve) palsy of 
the left eye was suspected, leading to left hypertropia and 
right face turning.  

At the time of a periodic National Guard examination in April 
1996, it was noted that the Veteran was diagnosed in 1962 
with "lazy eye" affecting the left eye.  The Veteran's 
uncorrected left eye distant visual acuity on that 
examination was 20/70.  The service treatment records do not 
mention evaluation or treatment for a left eye injury.  

A VA compensation eye examination was conducted in June 2004.  
The Veteran reported to the examiner that he sustained a left 
eye injury in 1975 after a hand grenade simulator exploded 
near him.  He indicated that he had an immediate decrease in 
vision and that the eye turned.  The Veteran stated that he 
was taken to the hospital, where the eye was examined and 
patched.  He also recalled a second, subsequent injury to the 
eye with similar symptoms when ammunition exploded on the 
firing range.  The Veteran denied any ocular problems prior 
to the June 1975 injury.  On examination, the examiner 
described a very large left hypertropia and left exotropia.  
The left eye had an uncorrected distant visual acuity of 
20/60.  The examiner reviewed the claims file, noting the 
findings on the enlistment examination report, as well as the 
September 1974 diagnosis of suspected congenital trochlear 
nerve palsy of the left eye.  The examiner stated first that 
she could not say to what extent the Veteran's ocular 
disability was related to service.  But she went on to say 
that "it appears to me to be as likely as not due to that 
military service."  The Board finds that this opinion is, at 
best, confusing.  The examiner conclusion that the Veteran's 
ocular disability appears to conflict with the evidence which 
clearly shows that the Veteran had a left eye condition at 
the time of his entry onto active duty in 1974.  The examiner 
failed to provide a rationale for this conclusion especially 
since the examiner acknowledged that the Veteran had a 
congenital eye disorder. .  In light of the foregoing, the 
Board concludes that this examination is inadequate for 
rating purposes.  

In light of the inadequacy of the June 2004 examination, the 
Veteran was afforded another VA compensation eye examination 
in September 2009.  This examination is more probative than 
the prior VA examination.  The examiner discussed all of the 
evidence of record, in particular the service treatment 
records that showed the Veteran's pre-existing left eye 
strabismus and ptosis which had gradually worsened since its 
onset.  The examiner also noted the Veteran's reported 
history of an eye injury in 1975 when a grenade exploded next 
to him requiring treatment for dust/gravel in his left eye, 
and his report of an injury in 1989 when he sustained a flash 
burn to the eye while on active duty.  (The Board observes 
that the Veteran was not on active duty in 1989.)  The 
Veteran's uncorrected distant vision in his left eye was 
20/400 at that time; his near vision was count fingers only.  
The examiner described a large, 30-40 diopter left exotropia 
and 25-30 diopter left hypertropia.  The examiner's 
conclusion was that the Veteran had a very significant 
strabismus that was most likely related to a congenital 
paresis that had worsened as he had aged.  She stated that 
the Veteran's gradual decline in vision was likely due to the 
worsening strabismus causing him not to use the eye for 
primary gaze for a long period of time.  Finally, the 
examiner opined that the Veteran's left eye condition was 
less likely than not due to receiving dust or gravel in the 
eye or to a flash burn during service.  Her stated rationale 
was, first, the underlying congenital paresis.  The examiner 
also stated, however, that any injury sufficient to cause 
muscle damage would have required some formal treatment, not 
just patching, as the Veteran described for each injury.  She 
added that the normal course of strabismus is that it often 
worsens in patients and that this is the normal progression 
of a congenital paresis.  

As noted above, a left eye disability was noted upon the 
Veteran entry into active duty.  Accordingly, he is not 
entitled to the presumption of soundness.  There is no 
credible medical evidence indicating that the Veteran's left 
eye condition did not pre-exist service.  On the contrary, 
although the Veteran has at least one time denied any problem 
with his left eye prior to service, the medical evidence, to 
include the 2007 VA examination report, clearly and 
unmistakably demonstrates that he had a significant left eye 
condition at the time of his entry onto active duty in 
January 1974.  

Furthermore, there is no evidence that the Veteran's pre-
existing left eye disability increased in disability during 
service beyond the natural progress of the condition.  
In this regard, the Board observes that the service treatment 
records suggest some worsening of the Veteran's visual acuity 
from the time of his entry into service in 1974 through 1996.  
However, these records were considered by the September 2007 
VA examiner who provided adequate rationale for her 
conclusion that the worsening of the congenital condition 
over the years was due to the natural progression of the 
disorder.  

In this case, even if a left eye disability were not noted 
upon entry into active duty, the evidence clearly and 
unmistakably shows that the Veteran's left eye condition pre-
existed service and that it did not increase in disability 
during service beyond the natural progress of the condition.  
Therefore, even if the presumption of soundness were 
applicable, the presumption would be been rebutted and the 
criteria for service connection are not met.  

In reaching this conclusion, the Board has considered the 
Veteran's reports that he did not have an eye problem prior 
to service and that his current eye problems were caused by 
in-service injury to the eye.  However, the Board notes that 
the veteran, while entirely competent to report his symptoms 
both current and past, has presented no clinical evidence or 
medical opinion that would establish a link between a current 
eye disability and service.  In the absence of evidence 
indicating that the veteran has the medical knowledge or 
training requisite for the rendering of clinical opinions, 
the Board must find that his contentions with regard to the 
etiology of any current eye disability to be of no probative 
value.  See Moray v. Brown, 5 Vet. App. 211 (1993); see also 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Similarly, the Board has considered various lay statements 
submitted by the Veteran in support of his claim.  A.D.T. 
reported that she had known the Veteran since 2002 and that 
she had seen pictures of the Veteran before he enlisted in 
the military.  A.D.T. opined that his eye did not look the 
same now at it did before service.  T.C.L. made a similar 
statement reporting that he had known the Veteran for more 
than 6 years and that he had seen pictures that revealed no 
eye damage prior to service and that the military accident 
resulted in current disfigurement.  The Veteran's sister and 
brother reported that the Veteran's left eye was normal 
before he returned from Germany.  There is no evidence to 
suggest that any of the authors of these lays statements have 
the medical knowledge or training requisite for the rendering 
of clinical opinions.  Accordingly, they are of no probative 
value in addressing the etiology of the Veteran's eye 
disability.  See Moray v. Brown, 5 Vet. App. 211 (1993); see 
also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

To the extent that the Veteran's siblings and acquaintances 
are competent to report on their observations of the 
Veteran's eye, the Board finds that the opinion rendered by 
the VA examiner in September 2009 is the most probative 
evidence regarding the etiology of the Veteran's eye 
disability as the opinion was rendered by a medical 
professional with consideration of the Veteran's preservice, 
service, and postservice medical history.  

While the Board finds the Veteran to be sincere in his belief 
that his left eye disability is a result of his active 
service, there is no competent evidence of a nexus between 
the Veteran's back disability and his active service.  In 
essence, the evidence of a nexus between the Veteran's left 
eye and active service is limited to the Veteran's own 
statements as well as the observation of his siblings.  This 
is not competent evidence of the alleged nexus because the 
Veteran his siblings, and acquaintances, as laypersons, are 
not competent to render an opinion concerning medical 
causation.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); 
Grover v. West, 12 Vet. App. 109, 112 (1999); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494.

The Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, as the preponderance of the 
evidence is against the Veteran's claim, that doctrine is not 
applicable in the current appeal.  38 U.S.C.A. 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991); Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).  


Accordingly, the Veteran's claim for service connection for a 
left eye disorder must be denied.  


ORDER

Service connection for a left eye disorder is denied.  


REMAND

The Veteran has claimed service connection for hearing loss 
and tinnitus.  In June 2004, a VA audiometric compensation 
examination was conducted and the examiner was requested to 
provide an opinion as to whether the Veteran's claimed 
tinnitus was related to service.  The examiner stated simply 
that, "He has not noticed tinnitus until he was out of the 
military and with such normal hearing, there really is 
nothing to give a medical opinion about."  The Board finds 
that the examiner's comment is insufficient, because 
inadequate rationale was given for the failure to provide the 
requested nexus opinion.  If the examiner meant to indicate 
that tinnitus cannot be due to service in the presence of 
normal hearing, no rationale was given for the statement.  
Accordingly, VA's duty to assist the Veteran requires that 
another examination should be scheduled to obtain a nexus 
opinion that is properly supported by adequate rationale.  

Further, the June 2004 audiologist stated that the test 
results indicated that hearing acuity was within normal 
limits in the Veteran's right ear from 250 to 8000 Hertz and 
within normal limits from 250 to 6000 Hertz in the left ear.  
The audiologist concluded that, since the Veteran's hearing 
is normal bilaterally, it is not likely that the very mild 
loss at 8000 Hertz in the left ear is due to noise that he 
was exposed to during service.  The Board observes, however, 
that the reported pure tone threshold at 500 Hertz for the 
Veteran's right ear on that examination was 50dB.  That 
finding, by itself, would appear to meet the criteria for 
hearing loss disability set forth at 38 C.F.R. § 3.385 
(2009).  Therefore, another examination must be scheduled for 
the examiner to explain this discrepancy and to provide 
another nexus opinion.  

During the course of the Veteran's appeal, VA has afforded 
him three compensation examinations regarding his service-
connected knee disabilities.  The Veteran has contended 
throughout his appeal that he has had significant pain and 
stiffness in both knees that gets worse during the course of 
the day, particularly on prolonged standing and walking.  
Importantly, while he has not articulated at what point 
during movement of his knees he experiences pain, neither 
have any of the VA examiners.  The Court has long noted that 
functional loss due to pain can also limit range of motion.  
See 38 C.F.R. § 4.40 (2009); Johnston v. Brown, 10 Vet. App. 
80 (1997); DeLuca v. Brown, 8 Vet. App. 202, 205 (1995); 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991); see also 
38 C.F.R. §§ 4.45, 4.59 (2009).  Accordingly, a rating for a 
knee disability due to arthritis should be determined by 
functional impairment, i.e., the point that motion is limited 
by pain during range of motion testing.  The VA examiners in 
June 2004 and June 2008 both indicated that the Veteran's 
right knee exhibited painful motion.  However, neither 
examiner noted the point during range of motion testing that 
motion was limited by pain.  Further, although the 
February 2008 examiner stated that there was objective 
evidence of pain following repetitive motion, the June 2008 
examiner indicated that there was no objective evidence of 
pain following repetitive motion.  As noted above, the 
Veteran has consistently contended that his knees become more 
painful during the course of the day.  The Board finds that 
another examination is needed that adequately portrays the 
degree of impairment the Veteran experiences on account of 
his knee disabilities, including due to painful motion and on 
repeated use.  See DeLuca v. Brown, 8 Vet. App. at 205 
(1995).  

As discussed above, although the Veteran appealed the initial 
10 percent rating that was assigned for his left knee 
disability, the RO improperly terminated that appeal in a 
rating decision in July 2007, when it assigned a 100 percent 
rating for the disability from April 2007 to June 2008 
following a total left knee arthroplasty.  The issue of the 
proper rating for the left knee disability, both before and 
after the 100 percent rating, remains on appeal.  The RO must 
consider the left knee rating issue in conjunction with all 
of the evidence of record for the entire appeal period.  In 
addition, the Board finds that a current examination of the 
Veteran's left knee should also be scheduled.  As discussed 
at the outset, the issue regarding a greater initial rating 
for the left knee disability remains on appeal.  Accordingly, 
this issue must also be remanded.  

With respect to his claim for service connection for left 
knee tendonitis, the Board observes that it is unclear if the 
Veteran currently has tendonitis and if so whether it is 
related to his service connected left knee osteoarthritis.  
On remand, the Veteran should be afforded a VA examination to 
ascertain whether he currently has tendonitis of the left 
knee that is etiologically related to service or a service 
connected left knee osteoarthritis status post left knee 
arthroplasty.  

Similarly, the Veteran has asserted that he has a bilateral 
foot condition that warrants service connection.  The record 
reflects that he has been treated for fungus of both feet.  
In an October 2007 statement, the Veteran asserted that these 
conditions were etiologically related to his service 
connected degenerative arthritis of the knees.  On remand, 
the Veteran should be afforded a VA examination to ascertain 
whether he currently has any foot disability that is 
etiologically related to service or service connected 
disability.  

With respect to the claim for service connection for a speech 
disorder, the Board observes that the Veteran has reported at 
various times during the course of the appeal that he 
received speech therapy at the Vet Center in Madison, 
Wisconsin, from 1976 to 1977 and that he was subsequently 
referred to the University of Wisconsin for speech therapy.  
While records from the VA Medical Center (VAMC) in Madison 
from January 1992 to the present were requested, the record 
does not reflect that efforts were made to obtain the records 
from the Vet Center in the 1970s.  On remand, the RO should 
ensure that efforts are made to obtain all pertinent records 
referenced by the Veteran including the Vet Center records 
from the 1970s.  



Accordingly, the case is REMANDED for the following actions:

1.  Obtain the names and addresses of all 
medical care providers who treated the 
veteran for a speech disorder since 
service.  The Veteran should be asked to 
provide the necessary releases for VA to 
obtain all pertinent non-VA medical 
records, to include records from the 
University of Wisconsin.  The RO should 
also obtain all pertinent records from 
the Vet Center in Madison, Wisconsin, 
from 1976 to 1977.  

2.  Thereafter, schedule the Veteran for 
an examination to determine the severity 
and extent of the service-connected 
disabilities knee disabilities and also 
to determine whether he currently has 
left knee tendonitis or feet disabilities 
related to service or service-connected 
disabilities.  All indicated tests should 
be accomplished.  

The claims folder and a copy of this 
REMAND must be made available to and be 
reviewed by the examiner in conjunction 
with the examination.  

Knee Disabilities:  The examiner's report 
should fully set forth all current 
complaints and pertinent clinical 
findings, and should describe in detail 
the presence or absence and the extent of 
any functional loss due to the Veteran's 
service-connected knee disabilities.  In 
particular, the examiner should indicate 
the point during range of motion testing 
that motion of each knee is limited by 
pain in flexion and extension.  
Consideration should be given to any loss 
due to reduced or excessive excursion, or 
due to decreased strength, speed, or 
endurance, as well as any functional loss 
due to absence of necessary structures, 
deformity, adhesion, or defective 
innervation.  In particular, the examiner 
should comment on any functional loss due 
to weakened movement, excess 
fatigability, incoordination, or pain on 
use, and should state whether any pain 
claimed by the Veteran is supported by 
adequate pathology, e.g., muscle spasm, 
and is evidenced by his visible behavior, 
e.g., facial expression or wincing, on 
pressure or manipulation.  The examiner's 
inquiry in this regard should not be 
limited to muscles or nerves, but should 
include all structures pertinent to 
movement of the joint.  

It is important for the examiner's report 
to include a description of the above 
factors that pertain to functional loss 
due to the knee disabilities that 
develops on use.  In addition, the 
examiner should express an opinion as to 
whether pain or other manifestations 
occurring during flare-ups or with 
repeated use could significantly limit 
functional ability of the affected part.  
The examiner should portray the degree of 
any additional range of motion loss due 
to pain on use or during flare-ups.  

Left Knee Tendonitis:  The examiner 
should also proffer an opinion as to 
whether the Veteran currently has 
tendonitis of the left knee or whether he 
had tendonitis of the left knee prior to 
his left knee arthroplasty.  If so, the 
examiner should indicate whether it is at 
least as likely as not (i.e., 50 percent 
or better probability) that left knee 
tendonitis is etiologically related to 
service or a service-connected knee 
disability.

Foot Disability:  The examiner should 
identify any current disability of the 
right or left foot.  For each disability 
identified, the examiner should indicate 
whether it is at least as likely as not 
(i.e., 50 percent or better probability) 
that left knee tendonitis is 
etiologically related to service or a 
service-connected knee disability.  

If the examiner feels that the 
probability of an etiological 
relationship between the Veteran's 
current foot disabilities is less than 50 
percent, he or she should provide an 
opinion as to whether it is at least as 
likely as not that the Veteran's current 
foot disability is being aggravated by a 
service connected knee disability. 

All opinions expressed should be 
supported by adequate rationale.  

2.  Schedule the Veteran for an 
audiological examination.  The claims 
folder and a copy of this REMAND must be 
made available to and be reviewed by the 
examiner in conjunction with the 
examination.  The examiner should be 
aware of VA's definition of hearing loss 
disability, as set forth at 38 C.F.R. 
§ 3.385.  The examiner should 
specifically indicate whether the current 
audiometric findings or the audiometric 
findings obtained in June 2004 reflect a 
hearing loss disability in either ear.  
Ask the examiner to provide an opinion as 
to whether any current hearing loss or 
tinnitus is related to the Veteran's 
claimed exposure to noise during service.  
All opinions expressed should be 
supported by adequate rationale.  

3.  Upon completion of the requested 
development, the RO should again consider 
the Veteran's claims remaining on appeal.  
If the claims are not granted to his 
satisfaction, furnish him and his 
accredited representative with a SSOC and 
give them an opportunity to respond 
before returning the case to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

\ 
